UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51889 COMMUNITY PARTNERS BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 20-3700861 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 766 Shrewsbury Avenue, Tinton Falls, New Jersey (Address of Principal Executive Offices) (Zip Code) (732) 389-8722 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May 3, 2013, there were 8,043,271 shares of the registrant’s common stock, no par value, outstanding. COMMUNITY PARTNERS BANCORP FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets (unaudited) at March 31, 2013 and December 31, 2012 3 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (unaudited) for the three months ended March 31, 2013 and 2012 5 Consolidated Statements of Shareholders’ Equity (unaudited) for the three months ended March 31, 2013 and 2012 6 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 6. Exhibits 50 SIGNATURES 51 PART I.FINANCIAL INFORMATION Item 1. Financial Statements COMMUNITY PARTNERS BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in bank Cash and cash equivalents Securities available-for-sale Securities held-to-maturity (fair value of $20,489 and $21,935 at March 31, 2013 and December 31, 2012, respectively) Restricted investments, at cost Loans Allowance for loan losses ) ) Net loans Other real estate owned Bank-owned life insurance Premises and equipment, net Accrued interest receivable Goodwill Other intangible assets, net of accumulated amortization of $1,876 and $1,838 at March 31, 2013 and December 31, 2012, respectively Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Securities sold under agreements to repurchase Accrued interest payable 52 70 Long-term debt Other liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value; 6,500,000 shares authorized; Preferred stock, Series B, none issued or outstanding - - Preferred stock, Series C, $12,000,000 liquidation preference; 12,000 shares authorized; 12,000 issued and outstanding at March 31, 2013, and December 31, 2012, respectively Common stock, no par value; 25,000,000 shares authorized; 8,031,606 and 7,983,778 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Retained earnings Accumulated other comprehensive income Total Shareholders' Equity TOTAL LIABILITIES and SHAREHOLDERS’ EQUITY $ $ See notes to the unaudited consolidated financial statements. 3 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2013 and 2012 (in thousands, except per share data) Three Months Ended March 31, Interest Income: Loans, including fees $ $ Securities: Taxable Tax-exempt 97 Interest bearing deposits 20 21 Total Interest Income Interest Expense: Deposits Securities sold under agreements to repurchase 22 28 Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income: Service fees on deposit accounts Other loan fees Earnings from investment in life insurance Net realized gain on sale of securities - Net gain on sale of SBA loans 85 - Other income Total Non-Interest Income Non-Interest Expenses: Salaries and employee benefits Occupancy and equipment Professional Insurance 77 92 FDIC insurance and assessments Advertising 69 60 Data processing Outside services fees Amortization of identifiable intangibles 38 48 OREO expenses, OREO impairment and sales, net Loan workout expenses 95 34 Other operating Total Non-Interest Expenses Income before Income Taxes Income Tax Expense Net Income Preferred stock dividend ) ) Net income available to common shareholders $ $ Earnings Per Common Share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted See notes to the unaudited consolidated financial statements. 4 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March 31, 2013 and 2012 (in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive (loss) income: Reclassification adjustment for gains on sales of securities recognized in income, net of income tax benefit 2013: $61; 2012: $0 ) - Unrealized holdings gains on securities available for sale, net of income tax (benefit) 2013: $(66); 2012: $24 ) 39 Unrealized loss on securities for which a portion of the impairment has been recognized in income, net of income tax (benefit) 2013: $3; 2012: $(6) 4 (8 ) Other comprehensive (loss) income ) 31 Total comprehensive income $ $ See notes to the unaudited consolidated financial statements. 5 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) For the Three Months Ended March 31, 2013 and 2012 (dollar amounts in thousands) Common Stock Accumulated Preferred Stock Outstanding shares Amount Retained Earnings Other Comprehensive Income Total Shareholders’ Equity Balance, January 1, 2013 $ Net income - Other comprehensive loss - ) ) Dividends on preferred stock, Series C - - - ) - ) Stock option compensation expense - - 48 - - 48 Options exercised - - - Tax benefit on non-qualified stock options exercised - - 2 - - 2 Employee stock purchase program - 10 - - 10 Balance, March 31, 2013 $ Balance January 1, 2012 $ Net income - Other comprehensive income - 31 31 Dividends on preferred stock, Series C - - - ) - ) Stock option compensation expense - - 46 - - 46 Options exercised - 49 - - 49 Tax benefit on non-qualified stock options exercised - - 2 - - 2 Restricted stock awards - forfeiture - ) (8 ) - - (8 ) Employee stock purchase program - 11 - - 11 Balance, March 31, 2012 $ See notes to the unaudited consolidated financial statement 6 COMMUNITY PARTNERS BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, 2013 and 2012 Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Intangible amortization 38 48 Net amortization of securities premiums and discounts 79 66 Earnings from investment in life insurance ) ) Net realized loss on sale of other real estate owned - 28 Impairment on other real estate owned 90 Stock based compensation expense 48 38 Net realized gain on sale of securities available-for-sale ) - Gain from sale of SBA loans ) - Decrease (increase) in assets: Accrued interest receivable 99 1 Other assets (Decrease) increase in liabilities: Accrued interest payable ) ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of securities available-for-sale ) - Purchase of securities held-to-maturity ) - Proceeds from repayments, calls and maturities of securities available-for-sale Proceeds from repayments, calls and maturities of securities held to maturity Proceeds from the sales of securities available-for-sale - Proceeds from restricted investments - 5 Proceeds from sale of SBA loans - Netincrease in loans ) ) Purchases of premises and equipment ) ) Improvements on other real estate owned - ) Proceeds from sale of other real estate owned - Net cash used in investing activities ) ) Cash flows from financing activities: Net (decrease) increase in deposits ) Net increase in securities sold under agreements to repurchase Cash dividends paid on preferred stocks ) ) Proceeds from employee stock purchase plan 10 11 Proceeds from exercise of stock options 49 Tax benefit of stock options exercised 2 2 Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents – beginning Cash and cash equivalents - ending $ $ Supplementary cash flow information: Interest paid $ $ Income taxes paid $ $ Supplementary schedule of non-cash activities: Other real estate acquired in settlement of loans $ - $ See notes to the unaudited consolidated financial statements. 7 COMMUNITY PARTNERS BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements include the accounts of Community Partners Bancorp (the “Company” or “Community Partners”), a bank holding company, and its wholly-owned subsidiary, Two River Community Bank (“Two River” or the “Bank”), and Two River’s wholly-owned subsidiaries, TRCB Investment Corporation, TRCB Holdings Two LLC, TRCB Holdings Three LLC, TRCB Holdings Five LLC, TRCB Holdings Six LLC and wholly-owned trust, Two River Community Bank Employer’s Trust. All inter-company balances and transactions have been eliminated in the consolidated financial statements. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”), including the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for full year financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature. Operating results for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ended December 31, 2013. These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December31, 2012 included in the Community Partners Annual Report on Form 10-K filed with the SEC on March 29, 2013 (the “2012 Form 10-K”). For a description of the Company’s significant accounting policies, refer to Note 1 of the Notes to Consolidated Financial Statements in the 2012 Form 10-K. The Company has evaluated events and transactions occurring subsequent to the balance sheet date of March 31, 2013 for items that should potentially be recognized or disclosed in these consolidated financial statements. Certain amounts in the Consolidated Statements of Operations for the three months ended March 31, 2012 have been reclassified to conform to the presentation used in the Consolidated Statement of Operations for the three months ended March 31, 2013. These reclassifications had no effect on net income. NOTE 2 – NEW ACCOUNTING STANDARDS ASU 2011-11; In December 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update ASU 2011-11 Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. ASU 2011-11 requires entities to enhance disclosures about financial instruments and derivative instruments that are subject to offsetting (“netting”) in balance sheets. ASU 2011-11 requires disclosure of both gross information and net information about instruments and transactions eligible for offset or subject to an agreement similar to a master netting agreement. In addition to the quantitative disclosures, entities also are required to provide a description of rights of setoff associated with recognized assets and recognized liabilities subject to enforceable master netting arrangements or similar agreements. ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. The required disclosures are required to be provided retrospectively for all comparative periods presented. The adoption of the requirements of ASU 2011-11 did not have a material impact on the Company’s financial position, results of operations or cash flows. ASU 2013-01; In January 2013, the FASB issued ASU 2013-01 Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. ASU 2013-01 addresses implementation issues regarding the scope of ASU 2011-11 related to disclosures about offsetting assets and liabilities. The amendments clarify that ASU 2011-11 only applies to certain derivatives accounted for in accordance with the Derivatives and Hedging topic of ASC 2011-11 including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements and securities borrowing and securities lending transactions that are either offset or subject to an enforceable master netting arrangement or similar agreement. The amendments are effective for reporting periods beginning on or after January 1, 2013. The adoption of the requirements of ASU 2013-01 did not have a material impact on the Company’s financial position, results of operations or cash flows. ASU 2013-02; In February, 2013, the FASB issued ASU 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This ASU requires disclosure of the effects of reclassifications out of accumulated other comprehensive income (“AOCI”) on net income line items only for those items that are reported in their entirety in net income in the period of reclassification. For AOCI reclassification items that are not reclassified in their entirety into net income, a cross reference will be required to other U.S. GAAP disclosures. The amendments are effective for reporting periods beginning on or after December 15, 2012. The implementation of ASU 2013-02 did not have a material impact on our financial position or results of operation. 8 NOTE 3 – GOODWILL The Company’s goodwill was recognized in connection with the acquisition of The Town Bank (“Town Bank”) in April 2006. GAAP requires that goodwill be tested for impairment annually or more frequently if impairment indicators arise utilizing a two-step methodology. Step one requires the Company to determine the fair value of the reporting unit and compare it to the carrying value, including goodwill, of such reporting unit. The reporting unit was determined to be our community banking operations, which is our only operating segment. If the fair value of the reporting unit exceeds the carrying value, goodwill is not impaired. If the carrying value exceeds fair value, there is an indication of impairment and the second step is performed to determine the amount of impairment, if any. The second step compares the fair value of the reporting unit to the aggregate fair values of its individual assets, liabilities and identified intangibles. The Company performed its annual step one goodwill impairment analysis as of September 30, 2012.Based on the results of the step one goodwill impairment analysis, the Company determined that there was no impairment on the current goodwill balance of $18,109,000. NOTE 4 – EARNINGS PER COMMON SHARE Basic earnings per common share is calculated by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding excluding restricted stock awards outstanding during the period.Diluted earnings per common share reflects additional shares of common stock that would have been outstanding if dilutive potential shares of common stock had been issued relating to outstanding stock options and restricted stock awards.Potential shares of common stock issuable upon the exercise of stock options are determined using the treasury stock method. The following table sets forth the computations of basic and diluted earnings per common share: Three Months Ended March 31, (dollars in thousands, except per share data) Net income $ $ Preferred stock dividend and discount accretion (105 ) (137 ) Net income applicable to common shareholders $ $ Weighted average common shares outstanding Effect of dilutive securities and stock options Weighted average common shares outstanding used to calculate diluted earnings per share Basic earnings per common share $ $ Diluted earnings per common share $ $ Dilutive securities in the table above exclude common stock options with exercise prices that exceed the average market price of the Company’s common stock during the periods presented.Inclusion of these common stock options would be anti-dilutive to the diluted earnings per common share calculation. Stock options that had no intrinsic value because their effect would be anti-dilutive and therefore would not be included in the diluted earnings per common share calculation were 283,000 for the three-month period ended March 31, 2013, as compared to 330,000 for the three-month period ended March 31, 2012, respectively. 9 NOTE 5 – SECURITIES The amortized cost, gross unrealized gains and losses, and fair values of the Company’s securities are summarized as follows: Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value March 31, 2013: Securities available for sale: U.S. Government agency securities $ $ - $ - $ - $ Municipal securities 47 - - U.S. Government-sponsored enterprises (“GSE”) – Residential mortgage-backed securities - ) Collateralized residential mortgage obligations - ) Corporate debt securities, primarily financial institutions 54 ) Community Reinvestment Act (“CRA”) mutual fund 62 - - $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ (6 ) $ GSE – Residential mortgage-backed securities - - (8 ) Collateralized residential mortgage obligations 2 - - Corporate debt securities, primarily financial institutions - - ) $ $ $ - $ ) $ 10 NOTE 5 – SECURITIES (Continued) Gross Gross Unrealized Losses (in thousands) Amortized Cost Unrealized Gains Noncredit OTTI Other Fair Value December 31, 2012: Securities available for sale: Municipal securities $ $ 55 $ - $ - $ GSE – Residential mortgage-backed securities - ) Collateralized residential mortgage obligations - (1 ) Corporate debt securities, primarily financial institutions 49 ) CRA mutual fund 77 - - $ $ $ ) $ ) $ Securities held to maturity: Municipal securities $ $ $ - $ (4 ) $ GSE – Residential mortgage-backed securities 12 - - Collateralized residential mortgage obligations 2 - - Corporate debt securities, primarily financial institutions - - ) $ $ $ - $ ) $ The amortized cost and fair value of the Company’s debt securities at March 31, 2013, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available for Sale Held to Maturity Amortized Cost Fair Value Amortized Cost Fair Value (in thousands) Due in one year or less $
